DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-7, 9, 11, 13, 15-17, and 19 are amended.
Claims 2 and 14 are canceled.
Claims 1, 3-13, and 15-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticpiated by Gestner (US 20180335330 A1).
In claim 1 Gestner discloses a signal processing circuit (Fig. 1, 150), configured to process a transducer output signal (Par. 27), wherein the transducer output signal is generated when a transducer is triggered by a transducer input signal at a first time point (Par. 27), characterized in that the signal processing circuit comprises: a receiver (Fig. 1, 110a/b Par. 25), configured to receive the transducer output signal and convert the received transducer output signal into a receiving signal (Par. 26-27), and a signal truncating module, including: an envelope capturing module, configured to generate a receiving signal envelope according to the receiving signal (Fig. 8B Par. 64-65), wherein the receiving signal envelope is a smooth curve outlining extremes of the receiving signal (Fig. 8B Par. 64-65); and a signal processing module, configured to generate the truncated receiving signal according to the receiving signal and the receiving signal envelope (Par. 45 and 53); wherein the signal truncating module is  coupled to the receiver and configured to divide the receiving signal into a first portion and a second portion (Fig. 2, 220 and Par. 34 “windowed portion” is considered to be the first portion and the second portion is the rest), and generate a truncated receiving signal according to the first portion and the second portion of the receiving signal (Par. 34), wherein the first portion and the second portion of the receiving signal continue and do not overlap in a time domain (See Fig. 3), and the truncated receiving signal also has a third portion and a fourth portion respectively corresponding to the first portion and the second portion of the receiving signal (Par. 34), wherein an amplitude of the third portion of the truncated receiving signal and an amplitude of the first portion of the receiving signal as a whole are in a fixed multiple relationship (See Fig. 3, the window is scaled to 1); an amplitude of the fourth portion of the truncated receiving signal and an amplitude of the second portion of the receiving signal as a whole are in a non-fixed multiple relationship, or the amplitude of the fourth portion of the truncated receiving signal is zero (Par. 51 “zero padding”).

In claim 10 Gestner discloses all of claim 1. Gesnter further discloses characterized in that the transducer is triggered by another transducer input signal at a second time point different from the first time point to generate another transducer output signal (Fig. 2, 204, Par. 30 “reference waveform”), the receiver receives said another transducer output signal to generate another receiving signal, and the signal truncating module generates another truncated signal according to said another receiving signal (Par. 35), wherein the signal processing module further comprises: a cross-correlation calculation module, configured to perform a cross-correlation calculation on the truncated signal and said another truncated signal (Fig. 7 740 Par. 66).

In claim 11 Gestner discloses a chip (Fig. 1, 150), characterized by comprising a signal processing circuit (Fig. 1, 151), configured to process a transducer output signal (Par. 27), wherein the transducer output signal is generated when a transducer is triggered by a transducer input signal at a first time point (Par. 27), characterized in that the signal processing circuit comprises: a receiver (Fig. 1, 110a/b Par. 25), configured to receive the transducer output signal and convert the received transducer output signal into a receiving signal (Par. 26-27), and a signal truncating module, including: an envelope capturing module, configured to generate a receiving signal envelope according to the receiving signal (Fig. 8B Par. 64-65), wherein the receiving signal envelope is a smooth curve outlining extremes of the receiving signal (Fig. 8B Par. 64-65); and a signal processing module, configured to generate the truncated receiving signal according to the receiving signal and the receiving signal envelope (Par. 45 and 53); wherein the signal truncating module is coupled to the receiver and configured to divide the receiving signal into a first portion and a second portion (Fig. 2, 220 and Par. 34 “windowed portion” is considered to be the first portion and the second portion is the rest), and generate a truncated receiving signal according to the first portion and the second portion of the receiving signal (Par. 34), wherein the first portion and the second portion of the receiving signal continue and do not overlap in a time domain (See Fig. 3), and the truncated receiving signal also has a third portion and a fourth portion respectively corresponding to the first portion and the second portion of the receiving signal (Par. 34), wherein an amplitude of the third portion of the truncated receiving signal and an amplitude of the first portion of the receiving signal as a whole are in a fixed multiple relationship (See Fig. 3, the window is scaled to 1); an amplitude of the fourth portion of the truncated receiving signal and an amplitude of the second portion of the receiving signal as a whole are in a non-fixed multiple relationship, or the amplitude of the fourth portion of the truncated receiving signal is zero (Par. 51 “zero padding”).

In claim 12 Gestner discloses a flow meter (Fig. 1), characterized by comprising: the signal processing circuit according to claim 1; and the transducer; wherein the signal processing circuit is coupled to the transducer (Fig. 1 see connections 110a/b to 150/151).

In claim 13 Gestner discloses a signal processing method (Fig. 1), configured to process a transducer output signal (Par. 27), wherein the transducer output signal is generated when a transducer is triggered by a transducer input signal at a first time point (Par. 27), characterized in that the signal processing method comprises: receiving (Fig. 1, 110a/b Par. 25), the transducer output signal and converting the received transducer output signal into a receiving signal (Par. 26-27); and dividing the receiving signal into a first portion and a second portion (Fig. 2, 220 and Par. 34 “windowed portion” is considered to be the first portion and the second portion is the rest), and generating a truncated receiving signal according to the first portion and the second portion of the receiving signal (Par. 34), wherein the first portion and the second portion of the receiving signal continue do not overlap in a time domain (See Fig. 3), and the truncated receiving signal also has a first portion and a second portion respectively corresponding to the first portion and the second portion of the receiving signal (Par. 34), wherein an amplitude of the first portion of the truncated receiving signal and an amplitude of the first portion of the receiving signal as a whole are in a fixed multiple relationship (See Fig. 3, the window is scaled to 1); an amplitude of the second portion of the truncated receiving signal and an amplitude of the second portion of the receiving signal as a whole are in a non-fixed multiple relationship, or the amplitude of the second portion of the truncated receiving signal is zero (Par. 51 “zero padding”); wherein generating the truncated receiving signal comprises: generating a receiving signal envelope according to the receiving signal (Fig. 8B Par. 64-65), wherein the receiving signal envelope is a smooth curve outlining extremes of the receiving signal (Fig. 8B Par. 64-65); and generating the truncated receiving signal according to the receiving signal and the receiving signal envelope (Par. 45 and 53).

In claim 20 Gestner discloses characterized in that the transducer is triggered by another transducer input signal at a second time point different from the first time point to generate another transducer output signal (Par. 27), wherein the signal processing method further comprises: receiving said another transducer output signal to generate another receiving signal (Par. 63); generating another truncated signal according to said another receiving Signal; and performing cross-correlation calculation on the truncated signal and said another truncated signal (Par. 63-64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-9, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gestner in view of Beneteau (US 6696843 B1).
In claim 3 Gestner discloses all of claim 1. Gestner does not explicitly disclose characterized in that the signal processing module further generates the truncated receiving signal according to a specific voltage.
Beneteau teaches the signal processing module further generates the truncated receiving signal according to a specific voltage (Column 8 Lines 6-38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the signal processing module further generates the truncated receiving signal according to a specific voltage based on the teachings of Beneteau in order to eliminate noise from the signal (Beneteau Column 9 Lines 1-10) thus leading to a more accurate system. 

In claim 4 Gestner in view of Beneteau discloses all of claim 3. Gesnter further discloses the signal processing module sets a time point at which the receiving signal envelope of the receiving signal downwardly for the first time as a first time point (Fig. 8b Par. 64); sets another time point at which the receiving signal passes through for the first time after the first time point as a second time point (Fig. 8b Par. 64), sets a portion of the receiving signal before the second time point as the first portion (Fig. 8b and Fig. 5-7 Par. 64 and 42-44) and uses the first portion of the receiving signal as the tird portion of the truncated receiving signal, and sets a portion of the receiving signal after the fourth time point as the second portion and sets the second portion of the receiving signal (Fig. 8b).
Gestner does not explicitly disclose the signal processing module sets a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point, sets a time point at which the receiving signal passes through a common mode voltage for the first time after the first time point as a second time point, and sets the second portion of the receiving signal as the common mode voltage and uses the second portion of the receiving signal as the second portion of the truncated receiving signal (Emphasis added).
Beneteau teaches the signal processing module sets a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point (Column 7 Lines 22-65), sets a time point at which the receiving signal passes through a common mode voltage for the first time after the first time point as a second time point (Column 8 Lines 6-56), and sets the second portion of the receiving signal as the common mode voltage and uses the second portion of the receiving signal as the fourth portion of the truncated receiving signal (Column 8 Lines 6-56).
Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was filled to have the signal processing module sets a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point, sets a time point at which the receiving signal passes through a common mode voltage for the first time after the first time point as a second time point, and sets the second portion of the receiving signal as the common mode voltage and uses the second portion of the receiving signal as the fourth portion of the truncated receiving signal based on the teachings of Beneteau in order to eliminate noise from the signal (Beneteau Column 9 Lines 1-10) thus leading to a more accurate system.

In claim 5 Gestner in view of Beneteau discloses all of claim 3. Gesnter further discloses the signal processing module sets a time point at which the receiving signal envolope of the receiving signal downwardly for the first time as a first time point (Fig. 8b Par. 64), sets another time point at which the receiving signal last time passes through before the first time point as a second time point (Fig. 8b Par. 64), sets a portion of the receiving signal before the second time point as the first portion and uses the first portion of the receiving signal as the third portion of the truncated receiving signal (Fig. 8b and Fig. 5-7 Par. 64 and 42-44), and sets a portion of the receiving signal after the second time point as the second portion and uses the second portion of the receiving signal as the fourth portion of the truncated receiving signal (Fig. 8b and Fig. 5-7 Par. 64 and 42-44).
Gestner does not explicitly disclose the signal processing module sets a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point, sets a time point at which the receiving signal last time passes through a common mode voltage before the first time point as a second time point and sets the second portion of the receiving signal as the common mode voltage (Emphasis added).
Beneteau teaches the signal processing module sets a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point (Column 7 Lines 22-65), sets a time point at which the receiving signal last time passes through a common mode voltage before the first time point as a second time point (Column 8 Lines 6-56) and sets the second portion of the receiving signal as the common mode voltage (Column 8 Lines 6-56).
Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was filled to have the signal processing module sets a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point, sets a time point at which the receiving signal last time passes through a common mode voltage before the first time point as a second time point and sets the second portion of the receiving signal as the common mode voltage based on the teachings of Beneteau in order to eliminate noise from the signal (Beneteau Column 9 Lines 1-10) thus leading to a more accurate system.

In claim 6 Gestner in view of Beneteau discloses all of claim 3. Gesnter further discloses characterized in that the signal processing module sets a time point at which the receiving signal envolope of the receiving signal downwardly for the first time as a first time point (Fig. 8b Par. 64), sets another time point at which the receiving signal passes through closest to the first time point as a second time point (Fig. 8b Par. 64), sets a portion of the receiving signal before the second time point as the first portion and uses the first portion of the receiving signal as the third portion of the truncated receiving signal (Fig. 8b and Fig. 5-7 Par. 64 and 42-44), and sets a portion of the receiving signal after the second time point as a second portion and sets the second portion of the receiving signal and uses the second portion of the receiving signal as the fourth portion of the truncated receiving signal (Fig. 8b and Fig. 5-7 Par. 64 and 42-44).
Gestner does not explicitly disclose the signal processing module sets a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point, sets a time point at which the receiving signal passes through a common mode voltage closest to the first time point as a second time point, and sets the second portion of the receiving signal as the common mode voltage (Emphasis added).
Beneteau teaches the signal processing module sets a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point (Column 7 Lines 22-65), sets a time point at which the receiving signal passes through a common mode voltage closest to the first time point as a second time point (Column 8 Lines 6-56), and sets the second portion of the receiving signal as the common mode voltage (Column 8 Lines 6-56).
Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was filled to have the signal processing module sets a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point, sets a time point at which the receiving signal passes through a common mode voltage closest to the first time point as a second time point, and sets the second portion of the receiving signal as the common mode voltage based on the teachings of Beneteau in order to eliminate noise from the signal (Beneteau Column 9 Lines 1-10) thus leading to a more accurate system.

In claim 7 Gestner in view of Beneteau discloses all of claim 3. Gesnter further discloses the signal processing module sets a time point at which the receiving signal envelope of the receiving signal downwardly for the first time as a first time point (Fig. 8b Par. 64), sets another time point of a turning point at which the receiving signal envelope converts from a downward trend into an upward trend for the first time after the first time point as a third time point (Fig. 8b Par. 64), sets still another time point at which the receiving signal passes for the first time after the third time point as a fourth time point (Fig. 8b Par. 64), sets a portion of the receiving signal before the fourth time point as the first portion and uses the first portion of the receiving signal as the third portion of the truncated receiving signal (Fig. 8b and Fig. 5-7 Par. 64 and 42-44), and sets a portion of the receiving signal after the fourth time point as the second portion and sets the second portion of the receiving signal (Fig. 8b and Fig. 5-7 Par. 64 and 42-44), and uses the second portion of the receiving signal as the fourth portion of the truncated receiving signal (Fig. 8b and Fig. 5-7 Par. 64 and 42-44).
Gestner does not explicitly disclose the signal processing module sets a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point, sets a time point at which the receiving signal passes through a common mode voltage for the first time after the third time point as a fourth time point, and sets the second portion of the receiving signal as a value of the common mode voltage (Emphasis added).
Beneteau teaches the signal processing module sets a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point (Column 7 Lines 22-65), sets a time point at which the receiving signal passes through a common mode voltage for the first time after the third time point as a fourth time point (Column 8 Lines 6-56), and sets the second portion of the receiving signal as a value of the common mode voltage (Column 8 Lines 6-56).
Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was filled to have the signal processing module sets a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point, sets a time point at which the receiving signal passes through a common mode voltage for the first time after the third time point as a fourth time point, and sets the second portion of the receiving signal as a value of the common mode voltage based on the teachings of Beneteau in order to eliminate noise from the signal (Beneteau Column 9 Lines 1-10) thus leading to a more accurate system.

In claim 8 Gestner in view of Beneteau discloses all of claim 3. Gesnter further discloses the signal processing module further generates the truncated receiving signal according to a first specific window, and the first specific window corresponds to the receiving signal (Par. 29).

In claim 9 Gestner in view of Beneteau discloses all of claim 8. Gesnter further discloses characterized in that the signal processing module sets a time point at which the receiving signal envelope of the receiving signal downwardly for the first time as a first time point (Fig. 8b Par. 64-65), sets another time point at which the first specific window first downwardly as a fifth time point (Fig. 8b Par. 64-65), and the signal processing module generates a second specific window corresponding to the first specific window (Fig. 8b Par. 64-65), sets a portion of the second specific window before the first time point as a specific constant (Par. 46), determines a portion of the second specific window after the first time point according to the portion of the first specific window between the fifth time point to the end point of the first specific window (Fig. 8b Par. 64-65), and multiplies the second specific window and the receiving signal to obtain the truncated receiving signal (See Fig. 3, the window is scaled to 1), wherein the portion of the receiving signal before the first time point is the first portion and the portion of the receiving signal after the first time point is the second portion (Fig. 8b and Fig. 5-7 Par. 64 and 42-44).
Gestner does not explicitly disclose the signal processing module sets a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point, sets a time point at which the first specific window first downwardly reaches the specific voltage as a fifth time point (Emphasis added).
Beneteau teaches the signal processing module sets a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point (Column 7 Lines 22-65), sets a time point at which the first specific window first downwardly reaches the specific voltage as a fifth time point (Column 8 Lines 6-56).
Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was filled to have the signal processing module sets a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point, sets a time point at which the first specific window first downwardly reaches the specific voltage as a fifth time point based on the teachings of Beneteau in order to eliminate noise from the signal (Beneteau Column 9 Lines 1-10) thus leading to a more accurate system.

In claim 15 Gestner discloses all of claim 13. Gestner does not explicitly disclose 
characterized in that the step of generating the truncated receiving signal further comprises generating the truncated receiving signal according to a specific voltage.
Beneteau teaches the step of generating the truncated receiving signal further comprises generating the truncated receiving signal according to a specific voltage (Column 8 Lines 6-38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the step of generating the truncated receiving signal further comprises generating the truncated receiving signal according to a specific voltage based on the teachings of Beneteau in order to eliminate noise from the signal (Beneteau Column 9 Lines 1-10) thus leading to a more accurate system.

In claim 16 Gestner in view of Beneteau discloses all of claim 15. Gesnter further discloses characterized in that the step of generating the truncated receiving signal comprises: setting a time point at which the receiving signal envelope of the receiving signal downwardly for the first time as a first time point (Fig. 8b Par. 64); setting another time point at which the receiving signal passes through for the first time after the first time point as a second time point (Fig. 8b Par. 64), setting a portion of the receiving signal before the second time point as the first portion (Fig. 8b and Fig. 5-7 Par. 64 and 42-44) and uses the first portion of the receiving signal as the third portion of the truncated receiving signal, and setting a portion of the receiving signal after the second time point as the second portion and sets the fourth portion of the truncated receiving signal (Fig. 8b).
Gestner does not explicitly disclose setting a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point, setting a time point at which the receiving signal passes through a common mode voltage for the first time after the first time point as a second time point, and setting the second portion of the receiving signal as the common mode voltage and uses the second portion of the receiving signal as the second portion of the truncated receiving signal (Emphasis added).
Beneteau teaches setting a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point (Column 7 Lines 22-65), setting a time point at which the receiving signal passes through a common mode voltage for the first time after the first time point as a second time point (Column 8 Lines 6-56), and setting the second portion of the receiving signal as the common mode voltage and uses the second portion of the receiving signal as the second portion of the truncated receiving signal (Column 8 Lines 6-56).
Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was filled to setting a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point, setting a time point at which the receiving signal passes through a common mode voltage for the first time after the first time point as a second time point, and setting the second portion of the receiving signal as the common mode voltage and uses the second portion of the receiving signal as the second portion of the truncated receiving signal based on the teachings of Beneteau in order to eliminate noise from the signal (Beneteau Column 9 Lines 1-10) thus leading to a more accurate system.

In claim 17 Gestner in view of Beneteau discloses all of claim 15. Gesnter further discloses characterized in that the step of generating the truncated receiving signal comprises: setting a time point at which the receiving signal envelope of the receiving signal downwardly for the first time as a first time point (Fig. 8b Par. 64), setting another time point of a turning point at which the receiving signal envelope converts from a downward trend into an upward trend for the first time after the first time point as a third time point (Fig. 8b Par. 64), setting a time point at which the receiving signal passes for the first time after the third time point as a fourth time point (Fig. 8b Par. 64), setting a portion of the receiving signal before the fourth time point as the first portion and uses the first portion of the receiving signal as the third portion of the truncated receiving signal (Fig. 8b and Fig. 5-7 Par. 64 and 42-44), and setting a portion of the receiving signal after the fourth time point as the second portion and sets the second portion of the receiving signal (Fig. 8b and Fig. 5-7 Par. 64 and 42-44), and uses the second portion of the receiving signal as the fourth portion of the truncated receiving signal (Fig. 8b and Fig. 5-7 Par. 64 and 42-44).
Gestner does not explicitly disclose setting a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point, setting a time point at which the receiving signal passes through a common mode voltage for the first time after the third time point as a fourth time point, and sets the second portion of the receiving signal as a value of the common mode voltage (Emphasis added).
Beneteau teaches setting a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point (Column 7 Lines 22-65), setting a time point at which the receiving signal passes through a common mode voltage for the first time after the third time point as a fourth time point (Column 8 Lines 6-56), and sets the second portion of the receiving signal as a value of the common mode voltage (Column 8 Lines 6-56).
Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was filled to setting a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point, setting a time point at which the receiving signal passes through a common mode voltage for the first time after the third time point as a fourth time point, and sets the second portion of the receiving signal as a value of the common mode voltage based on the teachings of Beneteau in order to eliminate noise from the signal (Beneteau Column 9 Lines 1-10) thus leading to a more accurate system.

In claim 18 Gestner in view of Beneteau discloses all of claim 15. Gesnter further discloses characterized in that the step of generating the truncated receiving signal further comprises generating the truncated receiving signal according to a first specific window, wherein the first specific window corresponds to the receiving signal (Par. 29).

In claim 19 Gestner in view of Beneteau discloses all of claim 18. Gesnter further discloses setting a time point at which the receiving signal envelope of the receiving signal downwardly for the first time as a first time point (Fig. 8b Par. 64-65), setting another time point at which the first specific window first downwardly as a fifth time point (Fig. 8b Par. 64-65), and the signal processing module generates a second specific window corresponding to the first specific window (Fig. 8b Par. 64-65), setting a portion of the second specific window before the first time point as a specific constant (Par. 46), determines a portion of the second specific window after the first time point according to the portion of the first specific window between the fifth time point to the end point of the first specific window (Fig. 8b Par. 64-65), and multiplies the second specific window and the receiving signal to obtain the truncated receiving signal (See Fig. 3, the window is scaled to 1), wherein the portion of the receiving signal before the first time point is the first portion and the portion of the receiving signal after the first time point is the second portion (Fig. 8b and Fig. 5-7 Par. 64 and 42-44).
Gestner does not explicitly disclose setting a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point, setting a time point at which the first specific window first downwardly reaches the specific voltage as a fifth time point (Emphasis added).
Beneteau teaches setting a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point (Column 7 Lines 22-65), setting a time point at which the first specific window first downwardly reaches the specific voltage as a fifth time point (Column 8 Lines 6-56).
Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was filled to have the signal processing module setting a time point at which the receiving signal profile of the receiving signal downwardly reaches the specific voltage for the first time as a first time point, setting a time point at which the first specific window first downwardly reaches the specific voltage as a fifth time point based on the teachings of Beneteau in order to eliminate noise from the signal (Beneteau Column 9 Lines 1-10) thus leading to a more accurate system.

Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. In regards to applicant’s 102 and 103 arguments on pages 14-16 the examiner respectfully disagrees. As cited above the prior art of record teaches the amended claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030078494 A1, Systems and methods for guiding and locating functional elements on medical devices positioned in a body.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865  


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2857
10/19/2022